 


 HR 4651 ENR: To designate the facility of the United States Postal Service located at 601 West Baker Road in Baytown, Texas, as the “Specialist Keith Erin Grace, Jr. Memorial Post Office”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 4651 
 
AN ACT 
To designate the facility of the United States Postal Service located at 601 West Baker Road in Baytown, Texas, as the Specialist Keith Erin Grace, Jr. Memorial Post Office. 
 
 
1.Specialist Keith Erin Grace, Jr. Memorial Post Office 
(a)DesignationThe facility of the United States Postal Service located at 601 West Baker Road in Baytown, Texas, shall be known as the Specialist Keith Erin Grace, Jr. Memorial Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referenced to subsection (a) shall be deemed to be a reference to the Specialist Keith Erin Grace, Jr. Memorial Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
